EXHIBIT 99.1 Third Quarter 2009Earnings Call November 5, 2009 Opening Comments John BarkerSVP and Chief Communications Officer 2 nThird Quarter Highlights - Roland Smith −Business overview −Third quarter financial highlights −Key profit drivers nFinancial Results - Steve Hare −Consolidated financial overview −Brand operating results −Dividend and stock repurchase program nBrand Updates, Growth Opportunities and Outlook -Roland Smith nQ&A Today’s earnings release and financial statements are available on the Investor Relations section of our website at www.wendysarbys.com. Agenda 3 Wendy’s/Arby’s Group Reported Today: nThird Quarter and YTD Results −Q3 2009 and YTD are not comparable to 2008 due to the merger nBalance Sheet Highlights nAdjusted EBITDA Compared to Pro-Forma AdjustedEBITDA nSelected Financial Highlights for Each Brand nForm 10-Q Third Quarter 2009 4 Forward-Looking Statements andRegulation G This presentation, and certain information that management may discuss in connectionwith this presentation, may contain statements that are not historical facts, including,importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-lookingstatements contained in the Reform Act. Many important factors could affect our future results and could cause those results todiffer materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many ofwhich are beyond our control, include but are not limited to those identified under thecaption “Forward-Looking Statements” in our most recent earnings press release and inthe “Special Note Regarding Forward-Looking Statements and Projections” and “RiskFactors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss inconnection with this presentation reference non-GAAP financial measures, such asearnings before interest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAPfinancial measure are in the Appendix to this presentation, and are included in theearnings release and posted on the Investor Relations section of our website. Third Quarter 2009 Highlights Roland SmithPresident & Chief Executive Officer 6 nWendy’s/Arby’s Group:3rd Largest QSR Company in the U.S. nSolid Earnings Growth in a Challenging Market nMargin Improvement at Wendy’s −Ahead of plan to generate $100 million in incremental annual EBITDA byimproving Wendy’s restaurant margins by 500 basis points by end of 2011 nCost Savings through Wendy’s/Arby’s Integration −Ahead of plan to achieve G&A savings goal of $60 million on an annualizedbasis by end of 2011 and beginning to work on additional cost savingopportunities nSignificant Product Innovation −Introduced new premium products - Arby’s Roastburger™ and Wendy’sBoneless Wings and Bacon Deluxe Cheeseburger nImplementing Improved Value Strategies at Each Brand nRevitalizing the Wendy’s Brand with New Advertising Campaign nSigned Agreement to form Wendy’s Purchasing Co-op nStrong Cash Flow and Financial Flexibility First Year Accomplishments 7 nAdjusted EBITDA Grew 9.1% to $124.4 million* nStrong Performance at Wendy’s −Positive systemwide same-store sales, excluding breakfast removal −400 basis points improvement in company-operated margin nSales and Margins Declined at Arby’s −Launched 1st Phase of Arby’s Everyday Value Platform in October *See Appendix. Third Quarter Business Overview 8 Wendy’s Third Quarter Results North America Same-Store Sales nThird Quarter Same-Store Sales, Excluding the Impact ofBreakfast, were Positive Company exclbreakfast Franchise 9 Wendy’s Third Quarter Results Restaurant
